MARTIN, Judge.
Prior to trial, and pursuant to defendant’s motion, a hearing was conducted to determine defendant’s mental capacity to stand trial. At the close of the evidence, the trial court made findings of fact and based on these findings concluded “that the defendant is competent to stand trial and has the capacity to proceed in the trial of these actions.” Defendant assigns error to the court’s ruling contending that the court in reaching its decision confused the proper test of a defendant’s competence to stand trial with the test for determining a defendant’s mental capacity to commit a criminal act.
The proper test for determining a defendant’s competence to stand trial is succinctly stated by our Supreme Court in State v. Willard, 292 N.C. 567, 234 S.E. 2d 587 (1977):
“The test of a defendant’s mental capacity to proceed to trial is whether he has the capacity to comprehend his position, to understand the nature and object of the proceedings against him, to conduct his defense in a rational manner, and to cooperate with his counsel to the end that any available defense may be interposed.” (Citation omitted.)
*725The trial court’s findings of fact thereon, if supported by competent evidence, are conclusive on appeal. State v. Willard, supra; State v. Cooper, 286 N.C. 549, 213 S.E. 2d 305 (1974).
In the instant case, the evidence adduced at the competency hearing indicated that defendant was evaluated regarding his competence to stand trial on 21 January and 4 March 1977. He was then considered competent to stand trial by the examining doctor. Defendant was again examined in July 1977 and late August 1977, three weeks prior to the subject hearing. It was the opinion of the examining doctor that on each of these latter occasions defendant was competent to stand trial notwithstanding his apparent confusion as to the particular grade of the charged offenses. The above responses of the expert witness were elicited by inquiries directed to defendant’s competence to stand trial in terms substantially identical to those approved in the Willard case. We are of the opinion that there was sufficient competent evidence from which the trial court could find as it did. This assignment of error is overruled.
Defendant next contends that the trial court erred in its recapitulation of the evidence to the jury. He argues that the trial court referred to a material fact not in evidence. We cannot agree.
Defendant excepted to the following portion of the court’s recapitulation of the evidence:
“That various police officers at various times reported to the scene and that additional shots were fired, and that a search was commenced for the defendant. . . .”
Defendant argues that the implication of the challenged portion of the charge is that shots were fired at police officers at the scene of the incident. Although concededly inartfully worded, we cannot perceive of any prejudice to defendant arising therefrom. The recapitulation of the evidence clearly states, at an earlier point, that only three shots were fired by defendant while he was standing across from the store. This assignment of error is overruled.
Defendant’s remaining assignment of error is without merit. In the trial we find no prejudicial error.
No error.
Judges Vaughn and Mitchell concur.